                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

CHARLANDA KIMBLE                                                                   PLAINTIFF

v.                               Case No. 4:18-cv-00101-KGB

TRANS UNION, LLC, and
ENTERGY ARKANSAS, INC.                                                         DEFENDANTS

                                             ORDER

       Plaintiff Charlanda Kimble has filed a notice of voluntary dismissal with prejudice

pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure (Dkt. No. 16). Defendants

Trans Union, LLC, and Entergy Arkansas, Inc., have not responded to the motion, and the time to

file a response has passed. For good cause shown, the Court dismisses with prejudice this action.

Each party shall bear its own costs, attorney’s fees, and expenses.

       It is so ordered this 13th day of November, 2018.



                                                            _______________________________
                                                            Kristine G. Baker
                                                            United States District Judge
